EXHIBIT 10.2
Acknowledgement and Consent
This Acknowledgement and Consent (the "Acknowledgement and Consent") is entered
into pursuant to the Employment Agreement (the "Employment Agreement"), dated as
of August 18, 2008, by and between Domenick Cama ("Executive") and Investors
Bancorp, Inc. (the "Company"), and is effective as of July 9, 2018.
WHEREAS, pursuant to the terms of the Employment Agreement, Executive has served
as Senior Executive Vice President and Chief Operating Officer of the Company
and Investors Bank, the wholly owned subsidiary of the Company (the "Bank"); and
WHEREAS, in accordance with management succession plans approved by the Board in
consultation with Executive, effective May 22, 2018, Executive was promoted to
the position of President of the Company and the Bank (the "New Position").
NOW, THEREFORE, the Executive hereby consents to and acknowledges the following
related to his Employment Agreement:
1.
Executive hereby consents to serving as President of the Company and the Bank,
and agrees and acknowledges that the failure to continue Executive as Senior
Executive Vice President and Chief Operating Officer of the Company and the Bank
does not constitute a breach of the Employment Agreement.



2.
Executive acknowledges and agrees that the failure to continue Executive as
Senior Executive Vice President and Chief Operating Officer of the Company and
the Bank, and any related changes to Executive's functions, duties and
responsibilities, does not constitute an "Event of Termination" for purposes of
Section 6 of the Employment Agreement.



3.
Executive acknowledges that for purposes of the Employment Agreement, the New
Position will be his executive position and his responsibilities, duties and
responsibilities to Investors will be commensurate with the New Position.



[Signature Page to Follow]

--------------------------------------------------------------------------------



The parties hereto have signed this Acknowledgment and Consent as of the dates
below.


Executive:
/s/ Domenick Cama 
Domenick Cama


Date:  July 9, 2018 


Investors Bancorp, Inc.


By:/s/ Elaine Rizzo 


Title: SVP, Chief Human Resources Officer 


Date: July 9, 2018 






